         Case 1:20-cr-10128-MLW Document 50 Filed 08/13/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
v.                                   )
                                     )        Crim. No. 1:20-cr-10128-MLW
KEENAM PARK,                         )
Defendant                            )
                                     )
____________________________________)

        DEFENDANT’S MOTION FOR RECONSIDERATION OF THE COURT’S
         AUGUST 11, 2020 ORDER REVOKING PRE-SENTENCING RELEASE

        NOW COMES, Keenam Park (hereinafter “Mr. Park”), through undersigned counsel and

respectfully requests that this Honorable Court reconsider its Order dated August 11, 2020, which,

inter alia, ordered the revocation of Mr. Park’s release under 18 U.S.C. sec. 3143(a)(1). See Dkt.

49.

        In support of this reconsideration request, Mr. Park respectfully states that he has secured

a fixed place of residence1 pending sentencing in this matter. Mr. Park reports that he has known

the owners, a husband and wife, for 5+ years, a friendship that commenced when their respective

minor children began attending the same pre-school in Weston, Massachusetts in approximately

2015. Their families have frequently mixed at social events, such as barbecues and children’s

birthday parties, and have become very close friends over the years meeting socially almost every

week.

        Mr. Park has made the owners aware of this pending case.



1
 The residence is a single-family dwelling in Wellesley, Massachusetts, and its owners have been
interviewed and approved by U.S. Probation. Given the deadline for filing of this request for
reconsideration, the address and the owners’ identifying information is not included in this filing;
should the Court instruct, undersigned counsel will immediately file a Motion for Leave to File
Under Seal.
         Case 1:20-cr-10128-MLW Document 50 Filed 08/13/20 Page 2 of 3



       On August 13, 2020, Senior U.S. Probation Officer Marlenny Ramdehal investigated and

approved this residence and indicated via email to the parties that “Probation is satisfied with this

release address.”

       Mr. Park has learned greatly from the hearing that occurred in this matter on August 10,

202), and proposes, should the Court deem it necessary, the re-imposition of a curfew or home

detention. Humbly, Mr. Park states that he desires to continue his compliance with all terms and

conditions of release.

       Lastly, on August 13, 2020, Mr. Park executed the Court’s Third Amended Order Setting

Conditions of Release, which is anticipated to be docketed shortly.

       On August 13, 2020, undersigned counsel conferenced this motion with the government,

through Assistant U.S. Attorney Leslie Wright, who does not oppose this request for

reconsideration.

       WHEREFORE, Mr. Park respectfully requests this Motion be allowed.


                                                      Respectfully Submitted:

                                                      KEENAM PARK
                                                      By and through his Attorney:

Dated: August 13, 2020                                /s/ Vikas S. Dhar
                                                      Vikas S. Dhar, BBO No. 657539
                                                      vikas@dharlawllp.com


                                                      1 Constitution Wharf, Suite 320
                                                      1 Constitution Road
                                                      Charlestown, Massachusetts 02129
                                                      Office: 617.880.6155
                                                      Mobile: 617.935.6733
                                                      Fax: 617.880.6160
         Case 1:20-cr-10128-MLW Document 50 Filed 08/13/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, Vikas S. Dhar, hereby certify that a true and accurate copy of this document, and all
supporting documents, if any, have been delivered by ECF upon all parties registered with
CM/ECF in this matter on the date above.
                                                    /s/ Vikas S. Dhar
                                                    Vikas S. Dhar
